Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to Applicant’s communication filed on May 22, 2022.  Application No. 16/490,070, is a 371 of PCT/CA2018/000043, filed March 2, 2018, and claims the benefit of U.S. Provisional Application No. 62/466,370, filed March 3, 2017.  Claims 1-10 are pending.  
Election/Restrictions
Applicant’s elections of the invention of Group I and the species of Compound 8, in the reply filed on May 22, 2022, are acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  The elections were made without traverse in the reply filed on May 22, 2022.
Please note that the elected species is allowable.  The search is expanded accordingly.  
Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Su et al., U.S. Patent No. 8,552,208 (citing the CAS abstract for the compounds disclosed therein).  The CAS Abstract for Su discloses the following compounds and pharmaceutical compositions thereof:


    PNG
    media_image1.png
    286
    325
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    238
    391
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    286
    391
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    238
    391
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    286
    391
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    238
    391
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    238
    391
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    286
    391
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    238
    391
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    256
    389
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    238
    391
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    256
    384
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    238
    391
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    256
    384
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    238
    391
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    238
    391
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    286
    391
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    286
    434
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    286
    460
    media_image19.png
    Greyscale

    PNG
    media_image20.png
    286
    428
    media_image20.png
    Greyscale

    PNG
    media_image21.png
    286
    428
    media_image21.png
    Greyscale

    PNG
    media_image22.png
    286
    430
    media_image22.png
    Greyscale

    PNG
    media_image23.png
    286
    430
    media_image23.png
    Greyscale

    PNG
    media_image24.png
    286
    455
    media_image24.png
    Greyscale

    PNG
    media_image25.png
    286
    455
    media_image25.png
    Greyscale

    PNG
    media_image26.png
    286
    488
    media_image26.png
    Greyscale

    PNG
    media_image27.png
    286
    520
    media_image27.png
    Greyscale

    PNG
    media_image28.png
    286
    455
    media_image28.png
    Greyscale

    PNG
    media_image29.png
    286
    391
    media_image29.png
    Greyscale

    PNG
    media_image30.png
    286
    391
    media_image30.png
    Greyscale

    PNG
    media_image31.png
    286
    425
    media_image31.png
    Greyscale

    PNG
    media_image32.png
    286
    455
    media_image32.png
    Greyscale

    PNG
    media_image33.png
    286
    423
    media_image33.png
    Greyscale

    PNG
    media_image34.png
    286
    428
    media_image34.png
    Greyscale

    PNG
    media_image35.png
    286
    391
    media_image35.png
    Greyscale

    PNG
    media_image36.png
    286
    424
    media_image36.png
    Greyscale

    PNG
    media_image37.png
    270
    493
    media_image37.png
    Greyscale

    PNG
    media_image38.png
    270
    424
    media_image38.png
    Greyscale

    PNG
    media_image39.png
    238
    391
    media_image39.png
    Greyscale

    PNG
    media_image40.png
    238
    391
    media_image40.png
    Greyscale

    PNG
    media_image41.png
    238
    391
    media_image41.png
    Greyscale

    PNG
    media_image42.png
    238
    391
    media_image42.png
    Greyscale

    PNG
    media_image43.png
    238
    391
    media_image43.png
    Greyscale

    PNG
    media_image44.png
    238
    391
    media_image44.png
    Greyscale

    PNG
    media_image45.png
    238
    391
    media_image45.png
    Greyscale

    PNG
    media_image46.png
    238
    460
    media_image46.png
    Greyscale

    PNG
    media_image47.png
    238
    460
    media_image47.png
    Greyscale

    PNG
    media_image48.png
    238
    460
    media_image48.png
    Greyscale


(Su et al., citing the CAS Abstract for the compounds depicted above; see Su et al., ‘028 patent, claims 10-12 for pharmaceutical compositions of the compounds disclosed therein.)  These compounds read on compounds of the formula of claim 1, wherein the formula, X1-5 are hydrogen, halo group, nitro group, cyano group, alkoxy group, alkylthio group, an acetyl group; R1 is an alkyl group, (CH2)n(Hete)R10R11R12 or (CH2)nArR10R11R12, where R10, R11, and/or R12 are hydrogen, halo group, nitro group, alkyl group, alkoxy group; and R2 is hydrogen or alkyl group.  
Conclusion
	Claims 1-3 and 6 are not allowed. 
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R ROZOF/
Primary Examiner, Art Unit 1625